Title: General Orders, 30 November 1777
From: Washington, George
To: 

 

Head-Quarters, White Marsh [Pa.] November 30th 1777.
Parole NorthamptonC. Signs Greenland. Portsmouth.


On the 25th of November instant, the Honorable Continental Congress passed the following resolve—vizt.
“Resolved. That General Washington be directed to publish in General orders, that Congress will speedily take into consideration the merits of such officers as have distinguished themselves by their intrepidity and their attention to the health and discipline of their men; and adopt such regulations as shall tend to introduce order and good discipline into the army, and to render the situation of the officers and soldiery, with respect to cloathing and other necessaries, more eligible than it has hitherto been.
“Forasmuch as it is the indispensible duty of all men, to adore the superintending providence of Almighty God; to acknowledge with gratitude their obligations to him for benefits received, and to implore such further blessings as they stand in need of: and it having pleased him, in his abundant mercy, not only to continue to us the innumerable bounties of his common providence, but also, to smile upon us in the prosecution of a just and necessary war, for the defence of our unalienable rights and liberties”—It is therefore recommended by Congress, that Thursday, the 18th day of December next be set apart for Solemn Thanksgiving and Praise, that at one time, and with one voice, the good people may express the grateful feelings of their hearts, and consecrate themselves to the service of their divine benefactor; and that, together with their sincere acknowledgements and offerings, they may join the penitent confession of their sins; and supplications for such further blessings as they stand in need of—The Chaplains will properly notice this recommendation, that the day of thanksgiving may be duly observed in the army, agreeably to the intentions of Congress.
After Orders. The whole army are to be under arms to morrow morning, at five o’clock, if it should not rain or snow—Lord Stirling’s division are to lay upon their arms and be ready to turn out at a minute’s warning.
